Opinion bx
Beaver, J.,
In Miskey’s Appeal, 18 W. N. C. 100, our Supreme Court says: “ By our judgment or decree the liability of a party to pay costs may be determined, but the several items thereof remain to be taxed by the court below. We will not review its action therein, except in a flagrant case.” The application of this declaration might be decisive in the present case, but we do not wish to rest our decision upon this ground alone.
*278The authority for the employment of stenographers before an examiner, master, referee, commissioner or auditor is contained in thé act of the 24th of May, 1887, P. L. 199, under the provisions of which the mode of fixing their compensation and the authority for determining it are expressly pointed out. The sixth section of said act provides: “ The compensation of the stenographer appointed under this section shall be such as the court may direct, together with such reasonable additional compensation as shall be fixed by said examiner, master, referee, commissioner or auditor for extra services or time not otherwise provided for, and together also with all traveling and hotel expenses that may be reasonably incurred by said stenographer in pursuance of such employment in such suit, action or proceeding, all which compensation and expenses shall be taxed and recoverable as part of the costs in the suit, action or proceeding.” It will be observed that the compensation is to be fixed by the court and auditor and that, when fixed, it shall be a part of the costs. In this case the compensation has been fixed by the auditor and approved by the court below. With the exercise of this power discreetly used in the present case we have no disposition to interfere, even if we had the power. A stenographer’s compensation in a case like the present is not the subject of contract. It is such as shall be directed by the court and fixed by the auditor within the limitations prescribed by the act. We are satisfied that this has been properly done, in this case, and the decree of the court is, therefore, affirmed and the appeal dismissed at the costs of the appellant.